EXHIBIT 10.3
 
Prosperity Bank
3811 Turtle Creek Blvd., Suite 1700
Dallas, Texas 75219




April 10, 2014




Mesa Energy, Inc.
Attention: Randy M. Griffin, C.E.O.
5220 Spring Valley Road, Ste. 615
Dallas, Texas 75254


TNR Holdings LLC
Tchefuncte Natural Resources, LLC
Mesa Gulf Coast, LLC
Attention: David Freeman, President
71683 Riverside Drive
Covington, LA 70433


Re:           Fifth Amendment to Loan Agreement


Ladies and Gentlemen:


This letter (this “Amendment”) amends the Loan Agreement dated July 22, 2011,
originally among Mesa Energy, Inc., a Nevada corporation (“Borrower”); Mesa
Energy Holdings, Inc., a Delaware corporation, Tchefuncte Natural Resources, LLC
(“TNR”), a Louisiana limited liability company, and Mesa Gulf Coast, LLC
(“MGC”), a Texas limited liability company (collectively, “Guarantors”); and
Prosperity Bank, a Texas banking association, successor by merger to The F&M
Bank & Trust Company (“Lender”), an Oklahoma state bank, as previously amended
by a First Amendment to Loan Agreement dated September 21, 2012, a Second
Amendment dated October 1, 2012, a Third Amendment dated November 27, 2013, and
a Fourth Amendment dated December 19, 2013 (as amended, the “Loan
Agreement”).  Capitalized terms below not otherwise defined herein shall have
the meanings assigned in the Loan Agreement.


1.           Letters of Credit.  (a) In connection with the Gulfstar Transaction
and TNR Restatement, Borrower, Guarantors, and Lender hereby agree that those
outstanding Letters of Credit shown on Schedule 1 attached hereto (the “Excluded
LCs”) issued by Lender, originally for the account of TNR and now for the
account of MGC, as applicant, are hereby excluded from the definition of
“Letters of Credit” under the Loan Agreement, subject to the terms of this
Amendment.  Without limiting the generality of the foregoing, the Excluded LCs
shall not constitute borrowings under the Loan Agreement.  Such exclusion shall
not relieve or reduce the obligations of MGC to Lender under the applications
for the Excluded LCs, which shall remain in full force in effect in accordance
with their terms.  Hereafter, Lender’s rights and remedies with respect to the
Excluded LCs shall be governed by (i) the terms of the Excluded LCs, (ii) the
terms of the applications related thereto, (iii) the terms of the Security
Documents and guaranties securing and guaranteeing the Excluded LCs, and (iv)
applicable law and not by the terms of the Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Mesa Energy, Inc.
Attention: Randy M. Griffin, C.E.O.
April 10, 2014
Page 2 of 6


(b)           Upon the execution of this Amendment, TNR and Lender shall enter
into (i) a First Amendment to Security Agreement amending the Security Agreement
dated June 22, 2011 (the “Security Agreement”) executed by TNR in favor of
Lender and (ii) a First Amendment to Mortgage, Collateral Assignment, Security
Agreement, and Financing Statement amending the Mortgage, Collateral Assignment,
Security Agreement, and Financing Statement dated July 22, 2011 (the “Louisiana
Mortgage”) executed by TNR in favor of Lender and securing the Secured
Obligations to provide that (i) the Properties and all associated collateral
located in the Lake Hermitage Field in Plaquemines Parish, Louisiana shall
hereafter secure only the obligations of MGC associated with the Excluded LCs
and no other Secured Obligations, and (ii) the remaining Properties and all
associated collateral covered by the Security Agreement and the Louisiana
Mortgage shall continue to secure all Secured Obligations other than the
Excluded LCs.


2.           Restatement of TNR Holdings Guaranty and Release of Louisiana
Properties.  


(a)           In connection with the Gulfstar Transaction and TNR Restatement
and in consideration of the terms hereof, TNR Holdings shall execute and deliver
to Lender a Restated Guaranty in Proper Form upon the execution hereof limiting
TNR Holdings’ obligation under such Restated Guaranty to a maximum amount of
$4,600,000.00 (the “Limitation Amount”).  In consideration thereof, Lender
hereby releases the Guaranties of TNR and MGC (the “Released Guarantors”) and
agrees to deliver such original Guaranties to TNR Holdings promptly upon
execution hereof.


(b)           If TNR Holdings pays to Lender the Limitation Amount to be applied
in satisfaction of Borrower’s outstanding indebtedness on the Revolving Loan,
whether upon demand by Lender under the Restated Guaranty or otherwise, then
Lender shall execute and deliver to TNR a partial release of both the Louisiana
Mortgage and the Security Agreement in Proper Form releasing those Properties
not in the Lake Hermitage Field from the liens and security interests of the
Louisiana Mortgage and the Security Agreement.  Lender shall provide TNR
Holdings with notice of any defaults under the Loan Agreement at the same time
and in the same manner as Lender provides Borrower with such notice.


3.           Kansas Acquisition.  (a)  In connection with this Amendment, Armada
Midcontinent, LLC (“AMC”), a wholly-owned subsidiary of Borrower, is acquiring
the oil and gas properties described on Schedule 2 attached hereto (the “Kansas
Properties”) from Piqua Petro, Inc.  As additional security for the Secured
Obligations, AMC agrees to sign and deliver to Lender in connection with this
Amendment a Kansas Mortgage in Proper Form covering the Kansas Properties.
 
 
 

--------------------------------------------------------------------------------

 
 
Mesa Energy, Inc.
Attention: Randy M. Griffin, C.E.O.
April 10, 2014
Page 3 of 6


(b)           In consideration of the financial accommodations provided in the
Loan Agreement and this Amendment, AMC shall execute and deliver an Unlimited
Guaranty in Proper Form upon the execution hereof.


4. Borrowing Base.  Effective as of the date of this Amendment and in
consideration of the terms hereof, including, but not limited, the granting of a
Mortgage on the Kansas Properties, Lender has set the Borrowing Base at
$8,200,000.00, and Lender has set the MCR at $0 per month, until reset by Lender
under the terms of the Loan Agreement.  Lender shall not increase the Borrowing
Base to an amount in excess of $8,200,000.00 until such time as the Louisiana
Mortgage and all associated security interests granted by TNR have been released
as security for the Revolving Loan and TNR Holdings shall have been released
from its obligations under the Restated Guaranty.


5.           Confirmations.  (a) As security for the Notes, Borrower and
Guarantors previously executed the Security Documents.  Borrower and Guarantors
ratify and confirm the Security Documents, acknowledge that they are valid,
subsisting, and binding, and agree that, except as to the amendments thereto
contemplated by subsection (b) of Section 1 of this Amendment, the Security
Documents secure payment of the Note and the Loans.


(b)           Borrower hereby represent to Lender that all representations and
warranties set forth in Section 6 of the Loan Agreement are true and correct as
of the date of execution of this Amendment, and Borrower is currently in
compliance with all covenants set forth in Section 7 of the Loan Agreement and
all financial covenants set forth in Section 8 of the Loan
Agreement.  Notwithstanding the terms of the Loan Agreement, neither TNR
Holdings nor the Released Guarantors shall be subject to, or required to comply
with, the terms of the Loan Agreement applicable to a Guarantor.


6.           Validity and Defaults.  The Loan Agreement, as amended, remains in
full force and effect.  Borrower and Guarantors acknowledge that the Loan
Agreement, the Revolving Note, the Security Documents, and the other Loan
Documents are valid, subsisting, and binding upon Borrower and Guarantors; no
uncured breaches or defaults exist under the Loan Agreement, as amended; and no
event has occurred or circumstance exists which, with the passing of time or
giving of notice, will constitute a default or breach under the Loan Agreement,
as amended.  Borrower and Guarantors ratify the Loan Agreement, as
amended.  Guarantors other than the Released Guarantors ratify and confirm the
Guaranties and acknowledge that they are valid, subsisting, and binding upon
such Guarantors.


7.           Fax and Email Provision.  This Amendment may be executed in
counterparts, and Lender is authorized to attach the signature pages from the
counterparts to copies for Lender and Borrower.  At Lender’s option, this
Amendment and the related Loan Documents may also be executed by Borrower and
Guarantors in remote locations with signature pages faxed or scanned and emailed
to Lender.  Borrower and Guarantors agree that the faxed or scanned and emailed
signatures are binding upon Borrower and Guarantors, and Borrower and Guarantors
agree to promptly deliver the original signatures for this Amendment and the
related Loan Documents by overnight mail or expedited delivery.  It will be an
Event of Default if Borrower and Guarantors fail to promptly deliver all
required original signatures.
 
 
 

--------------------------------------------------------------------------------

 
 
Mesa Energy, Inc.
Attention: Randy M. Griffin, C.E.O.
April 10, 2014
Page 4 of 6

 
8.           Captions.  Captions are for convenience only and should not be used
in interpreting this Amendment.


9.           Final Agreement.  (a)  In connection with the Loans, Borrower,
Guarantors, and Lender have executed and delivered this Amendment, the Loan
Agreement, and the Loan Documents (collectively the “Written Loan Agreement”).


(b)           It is the intention of Borrower, Guarantors, and Lender that this
paragraph be incorporated by reference into each of the Loan
Documents.  Borrower, Guarantors, and Lender each warrant and represent that
their entire agreement with respect to the Loans is contained within the Written
Loan Agreement, and that no agreements or promises have been made by, or exist
by or among, Borrower, Guarantors, and Lender that are not reflected in the
Written Loan Agreement.


(c)           THE WRITTEN LOAN AGREEMENT, AS AMENDED, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
 
 
 

--------------------------------------------------------------------------------

 
 
Mesa Energy, Inc.
Attention: Randy M. Griffin, C.E.O.
April 10, 2014
Page 5 of 6
 
If the foregoing correctly sets forth your understanding of our agreement,
please sign and return one copy of this Amendment.  Please call if you have any
questions.


Yours very truly,


Prosperity Bank, a Texas banking association, successor by merger to The F&M
Bank & Trust Company




By:  /s/ Christopher J. Cardoni                   
Christopher J. Cardoni,
Senior Vice President


Accepted and agreed to effective as of
the 10th day of April, 2014:


BORROWER:


Mesa Energy, Inc.,
a Nevada corporation


By:   /s/ Randy M. Griffin                       
Randy M. Griffin,
Chief Executive Officer


GUARANTORS:


Armada Oil, Inc.,
a Nevada corporation


By:  /s/ Randy M. Griffin                        
            Randy M. Griffin,
Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 


Mesa Energy, Inc.
Attention: Randy M. Griffin, C.E.O.
April 10, 2014
Page 6 of 6
 
Tchefuncte Natural Resources, LLC,
a Louisiana limited liability company
By:           TNR Holdings, LLC, Sole Member


By: /s/ David Freeman_______
David Freeman,
President


Mesa Gulf Coast, LLC,
a Texas limited liability company
By:
TNR Holdings, LLC, Sole Member



By: /s/ David Freeman                 
David Freeman,
President


TNR Holdings, LLC,
a Delaware limited liability company


By: /s/ David Freeman                 
David Freeman,
President


Armada Midcontinent, LLC,
an Oklahoma limited liability company
By:
Mesa Energy, Inc., Sole Member



By:   /s/ Randy M. Griffin                       

 
Randy M. Griffin,

Chief Executive Officer




Schedules
1 - Excluded LCs
2 - Kansas Properties
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Irrevocable Letters of Credit

 
Letter of Credit Number
Original
Issue Date
Beneficiary
Current Applicant
Amount
4668
July 22, 2011
Louisiana Office of Conservation, Commissioner of Conservation
Mesa Gulf Coast, LLC
$2,486,172.00
4669
July 22, 2011
Louisiana Office of Conservation, Commissioner of Conservation
Mesa Gulf Coast, LLC
$205,490.00
4670
July 22, 2011
Louisiana Office of Conservation, Commissioner of Conservation
Mesa Gulf Coast, LLC
$938,132.00
4671
July 22, 2011
Louisiana Office of Conservation, Commissioner of Conservation
Mesa Gulf Coast, LLC
$433.865.00
4672
July 22, 2011
Louisiana Office of Conservation, Commissioner of Conservation
Mesa Gulf Coast, LLC
$539,466.00

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2
 
1.  
The Wingrave Lease

 
A.  
An Oil and Gas Lease dated September 1, 1953 from John F. Wingrave and Hazel B.
Wingrave, his wife, to E.O. Lynn, recorded in Book 25 at Page 319 in the office
of the Register of Deeds of Woodson County, Kansas, covering the following
described real estate; The Northeast Quarter (NE/4) of Section 17, Township 24
South, Range 16 East; and the Northwest Quarter (NW/4) and the North Half of the
Southwest Quarter (N/2 SW/4), and the Southwest Quarter of the Southwest Quarter
(SW/4 SW/4) and the North Half of the Southeast Quarter (N/2 SE/4) and the
Southeast Quarter of the Southeast Quarter (SE/4 SE/4), of Section 16, Township
24 South, Range 16 East, Woodson County, Kansas.

 
B.  
An Oil and Gas Lease dated April 20, 1990 from Louise Sandlin to H&G Pulling Co.
Inc. recorded in Book 70 at Page 546 in the office of the Register of Deeds of
Woodson County, Kansas, covering the following described real estate:

 
The Northwest Quarter of the Southeast quarter (NW/4 SE/4) of Section 16,
Township 24 South, Range 16 East, Woodson County, Kansas.
 
C.  
An Oil and Gas Lease dated June 18, 1977 from John F. Wingrave a/k/a J.F.
Wingrave and Hazel B. Wingrave, husband and wife to H&G Pulling and Rotary
Drilling Co. recorded in Book 46 at Page 716 in the office of the Register of
Deeds of Woodson County, Kansas, covering the following described real estate:
The South Half of the Northeast quarter (S/2 NE/4) of Section 16, Township 24
South, Range 16 East, Woodson County, Kansas.

 
2.  
The Karmann Lease

 
An Oil and Gas Lease dated September 18, 2009, from Erik Shane Karmann as
Lessor, to JT Operations as Leasee, recorded in Book S91 at Page 225 in the
office of the Register of Deeds of Woodson County, Kansas, covering the
following real estate: The Northwest Quarter (NW/4) of Section Twenty-one (21),
Township Twenty-four (24), Range Sixteen (16) and containing 160 acres more or
less.


3.  
The Light Lease

 
An Oil and Gas Lease dated February 15, 1977, from Freda A. Light, et al, to
Beryl Ashlock, recorded in Book 46 of Leases at Page 662 in the office of the
Register of Deeds of Woodson County, Kansas, covering the following real estate:
The South Half of the Northeast quarter (S/2 NE/4) of Section 1, Township 24,
Range 14.


4.  
The Stockebrand Lease

 
An Oil and Gas Lease dated February 15, 1977, from Norma J. Wimmer, et al, to
Beryl Ashlock, recorded in Book 46 of Leases at Page 660 in the office of the
Register of Deeds of Woodson County, Kansas, covering the following real estate:
The Northwest Quarter (NW/4) of Section 1, Township 24, Range 14.






 